Sognier, Judge,
dissenting.
I respectfully dissent. Two procedures are available to a buyer seeking to recover from a seller for alleged misrepresentation in connection with a sale. The buyer can affirm the contract and sue for damages resulting from the fraud or the buyer may rescind the contract and sue in tort for the alleged fraud and deceit. City Dodge v. *863Gardner, 232 Ga. 766 (208 SE2d 794) (1974); Eastern Motor Co. v. Lavender, 69 Ga. App. 48 (24 SE2d 840) (1943); Brown v. Ragsdale Motor Co., 65 Ga. App. 727 (16 SE2d 176) (1941). Appellee/plaintiff elected to affirm the contract and seek damages. “ ‘Where one who is induced to contract by the fraudulent misrepresentations of the other party elects to affirm the contract and seek damages, he is bound by the provisions of the contract and may not recover if any of the contractual provisions preclude him from establishing any of the five essential elements of an action in tort for fraud and deceit.’ ” Hannah v. Shauck, 131 Ga. App. 834, 835 (1) (207 SE2d 239) (1974). Condios, Inc. v. Driver, 145 Ga. App. 537, 538 (244 SE2d 85) (1978). One of the elements of fraud is justifiable reliance by the plaintiff. City Dodge, supra at 770; Condios, supra at 538. A disclaimer clause prevents the buyer from asserting reliance and, thus, there can be no recovery for fraud based on representations made prior to execution of the contract. Floyd v. Woods, 110 Ga. 850 (36 SE 225) (1900); Holbrook v. Capital Auto. Co., 111 Ga. App. 601 (142 SE2d 288) (1965).
The bill of sale executed by appellee in the instant case specified that the vehicle was sold “AS IS.” “[A]ll implied warranties are excluded by expressions like ‘as is,’ ‘with all faults ...’” Code Ann. § 109A-2 — 316 (3) (a); Harison-Gulley Chevrolet v. Carr, 134 Ga. App. 449, 451 (214 SE2d 712) (1975); Hutchinson Homes v. Guerdon Industries, 143 Ga. App. 664, 665 (239 SE2d 553) (1977). The term “sold as is,” when contained in a contract for the sale of personalty, means that the buyer takes the article in its then present condition without implied warranty as to the soundness of condition or suitability for the use or purposes intended. Findley v. Downing Motors, 79 Ga. App. 682 (54 SE2d 716) (1949); Lancaster v. Eberhardt, 141 Ga. App. 534 (1) (233 SE2d 880) (1977); Hutchinson Homes, supra at 665.
Appellee, having signed the sales contract, cannot now rest her claim on the dealer’s silence as to the condition of the car. In buying a used car “as is,” appellee assumed the risk that the car had not been rebuilt (“clipped”). The same rule has been applied to the use of disclaimers of express and implied warranties. See Attaway v. Tom’s Auto Sales, 144 Ga. App. 813 (242 SE2d 740) (1978); Rogers-Farmer &c., Inc. v. Barnett, 125 Ga. App. 494 (188 SE2d 122) (1972).
Successful actions on the contract have been maintained when the contract described the automobile as new when in fact it was used, and when the contract described a vehicle as a 1967 model when in fact it was a 1963 model. Century Dodge v. Mobley, 155 Ga. App. 712, 713 (272 SE2d 502) (1980); Central Chevrolet v. Campbell, 129 Ga. App. 30 (198 SE2d 362) (1973). Under the provisions of Code Ann. § *864109A-2-318 (1) (b) such a description contained in the contract is a part of the bargain and creates an express warranty that the goods will conform to that description. The conflict between the express warranty and disclaimer of warranties is resolved under Code Ann. § 109A-2 — 316 (1) providing “[w]ords or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this Article on parol or extrinsic evidence (109A-2 — 202) negation or limitation is inoperative to the extent that such construction is unreasonable.” Hence, an express warranty contained in a contract (in the description) is not negated by a disclaimer of warranty. Century, supra; Gem City Motors v. Minton, 109 Ga. App. 842 (137 SE2d 522) (1964). See also, Nichols v. Williams Pontiac, 95 Ga. App. 752 (98 SE2d 659) (1957); Central Chevrolet, supra.
The majority would extend the rulings in Century, supra, and like cases to provide that the serial number RA21-129922 presented on the face of the contract in the description acted as an express warranty that the automobile was one car, not halves of two separate cars welded together. Thus, in resolving this apparent conflict between description and actuality, an express warranty would be created that the automobile was one, not halves of two cars. Such a holding strains the rule of Century, supra. Appellee was sold one car “as is.” There was no express or implied warranty that the car had not been rebuilt (“clipped”). The mere notation of a serial number, absent more, does not act as an express warranty that a vehicle has not been rebuilt (“clipped”).
The majority opinion implies that owning such a rebuilt (“clipped”) car is per se illegal. This is not supported by the record, as a rebuilt car, upon application, could be retitled. See Code Ann. § 68-420a prior to the 1981 amendment.
The sale in the instant case occurred prior to January 1,1982, the effective date of Code Ann. § 68-420a.l, which governs the sale of rebuilt cars after that date. This section provides for the inspection of all rebuilt motor vehicles and requires that dealers obtain certificates of title marked “rebuilt” for these automobiles. This statute, designed for the protection of both customers and dealers, will lessen the possibility of misrepresentations in future sales, because the certificate of title gives notice to a prospective purchaser that the vehicle has been rebuilt.
The majority opinion does violence to the provisions of Code Ann. § 109A-2 — 316 (3) (a); therefore, I would reverse.